Citation Nr: 0113713	
Decision Date: 05/16/01    Archive Date: 05/23/01

DOCKET NO.  99-05 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for chronic lymphocytic 
leukemia and fatigue.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 


INTRODUCTION

The veteran had active service from November 1990 to June 
1991, plus prior unverified service.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 1998 RO rating decision that denied service 
connection for (1) chronic lymphocytic leukemia and fatigue, 
and (2) post-traumatic stress disorder (PTSD).  The veteran 
submitted a notice of disagreement in November 1998, and the 
RO issued a statement of the case in February 1999.  The 
veteran submitted a substantive appeal in March 1999, and 
testified at a hearing in April 1999.  The RO hearing officer 
then denied service connection for chronic lymphocytic 
leukemia and fatigue.

In October 1999, the RO hearing officer granted service 
connection for post-traumatic stress disorder (PTSD), and 
assigned a 30 percent evaluation under diagnostic code 9411, 
effective from March 1997.  The record reflects no 
disagreement with the initial rating for PTSD.  In light of 
the favorable action taken by the RO, the issue of 
entitlement to service connection for PTSD is rendered moot.


FINDINGS OF FACT

1.  An increase in the severity of the veteran's pre-existing 
leukemia was manifested to a compensable degree within the 
year following the veteran's separation from service.

2.  It is not shown by clear and unmistakable evidence that 
the increase in severity of the veteran's chronic lymphocytic 
leukemia during the one-year period following service, was 
due to the natural progress of the disease.


CONCLUSIONS OF LAW

1.  The presumption of aggravation is not rebutted by clear 
and unmistakable evidence.  38 U.S.C.A. § 1153 (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.306 (2000).

2.  The veteran's chronic lymphocytic leukemia was aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1112, 1154, 5107(b) 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 3.306(b) 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Factual Background

The veteran had active service from November 1990 to June 
1991, plus prior unverified service.

Private medical records show that the veteran was diagnosed 
with chronic lymphocytic leukemia in 1989 and that he was 
followed conservatively at that time without treatment.

Service medical records contain no complaints or findings of 
chronic lymphocytic leukemia.  Service medical records show 
that the veteran reported weight loss in April 1991.

VA outpatient records show that the veteran reported fatigue 
and weight loss in April 1994.

VA outpatient records in August 1997 show complaints of 
fatigue.

The veteran underwent a VA examination in March 1998.  He 
reported a history of chronic lymphocytic leukemia since 
1989.  The veteran reported having had no symptoms until 
fairly recently.  He reported having had three bouts of 
chemotherapy during the past several years-the last one from 
October to November 1997.  The veteran reported that, during 
that time, he noted a loss of 23 pounds and an increase in 
his lack of energy and other symptomatology.  The veteran 
reported a white blood cell count during the past week of 
86,000, which was still somewhat elevated but acceptable.  
Examination revealed no lymphadenopathy or splenomegaly.  The 
veteran was diagnosed with chronic lymphocytic leukemia, 
treated and under treatment with residual weakness and 
fatigue noted.

A May 1998 statement from the veteran's treating physician 
indicates that, secondary to persistent progressive disease, 
the veteran will require re-treatment some time in the near 
future.

Correspondence dated in December 1998 from an officer who had 
served with the veteran during Desert Shield/Desert Storm 
indicates that the veteran confided in him as to his 
diagnosis of leukemia, and as to his need for rest.  The 
officer noted that the veteran became exhausted on several 
occasions during the war preparations and that he laid down 
to rest.  Upon their unit's return from the war zone, the 
officer described how the veteran informed the unit as to his 
diagnosis of leukemia and that, with his lack of energy, the 
veteran could not devote the time necessary to the unit and 
would retire.

A January 1999 statement from the veteran's treating 
physician indicates that the veteran was found to have an 
elevated white blood cell count at or around 13,300 in 1989; 
in November 1990, the veteran's white blood cell count was 
30,200.  No treatment was required in 1989 or in 1990.  The 
treating physician noted that in 1991, the veteran's white 
blood cell count progressively increased to 63,500 in 
November 1991.  Chemotherapy began in July 1992 when the 
veteran's white blood cell count was 85,100.  The treating 
physician noted that the veteran experienced a progressive 
increase in fatigue, tiredness, probable depression, and 
overall deterioration in his clinical status since returning 
from Desert Shield/Desert Storm in or around June 1991.

Correspondence from the veteran's daughter in February 1999 
indicates that the veteran underwent several chemotherapy 
treatments since returning from active service.

Testimony of the veteran at a hearing in April 1999 was to 
the effect that he was asymptomatic before active service in 
November 1990 and that he was not fatigued.  He testified 
that, once activated to serve in Desert Shield/Desert Storm, 
he did not get more than three or four hours sleep each night 
for a month or two.  The veteran testified that he was 
planning meetings, driving long distances, and getting things 
organized.  He testified that he began having stress while 
getting set for war and, of course, during the actual war.  
The veteran testified that he only confided in his sergeant 
major as to his diagnosis of chronic lymphocytic leukemia, 
and as to his need to take a nap every now and then.

A December 1999 statement from the veteran's treating 
physician notes the very clear progression of the veteran's 
chronic lymphocytic leukemia soon after his return from 
Desert Shield/Desert Storm, and states that the degradation 
of the veteran's clinical condition was "almost certainly" 
due to the stress of the wartime environment and possibly 
some required medications and vaccinations during service.

A May 2000 statement from a VA physician notes that there is 
no record of the veteran having any symptoms referable to his 
chronic lymphocytic leukemia during his deployment in Desert 
Shield/Desert Storm; that the veteran had no symptoms until 
after his return in the summer of 1991; and that the veteran 
became symptomatic and was treated for progression of his 
leukemia in July 1992.  It was the opinion of the VA 
physician that there was no evidence that the veteran's 
active service adversely affected his pre-existing chronic 
lymphocytic leukemia.

Statements of the veteran in the claims folder are to the 
effect that, upon his return from active service, he 
routinely began taking Friday afternoons or some other day 
during the week off from his job because he was always tired 
or just did not have the energy or motivation to devote 
attention to his job.


B.  Legal Analysis

The veteran contends that overwhelming stress and lack of 
sleep during active service in Desert Shield/Desert Storm 
aggravated his pre-existing chronic lymphocytic leukemia. The 
Board finds that all relevant evidence has been obtained with 
regard to the claim and that no further assistance to the 
veteran is required to comply with VA's duty to assist him.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A).

Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if pre-existing such 
service, was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions. 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

A pre-existing injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the preservice disability underwent an 
increase in severity during service.  This includes medical 
facts and principles which may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  The usual effects of medical and 
surgical treatment in service, having the effect of 
ameliorating disease or other conditions incurred before 
enlistment, including postoperative scars, absent or poorly 
functioning parts or organs, will not be considered service-
connected unless the disease or injury is otherwise 
aggravated by service.  38 U.S.C.A. § 1153 (West 1991); 
38 C.F.R. § 3.306(a),(b) (2000).

Service connection may be granted, if warranted, for 
diseases, but not defects, of congenital, developmental or 
familial (hereditary) origin which either first become 
manifest during service or which pre-exist service and 
progress at an abnormally high rate during service.  This is 
based on the notion that a disease, versus a defect, is 
usually capable of improvement or deterioration.  VAOPGCPREC 
67-90.

Service aggravation of leukemia may be presumed if it is 
manifested to a compensable degree within a year of a 
veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309; Splane v. West, 216 F.3d 1058 
(Fed. Cir. 2000).

A review of the record shows that the veteran's chronic 
lymphocytic leukemia pre-existed the veteran's active service 
in Desert Shield/Desert Storm. After the veteran's return 
from active service in June 1991, his white blood cell count 
had increased to 63,500 in November 1991.  Chemotherapy for 
chronic lymphocytic leukemia was initiated in July 1992-just 
thirteen months following the veteran's active duty.  The 
veteran's treating physician did note a clear progression of 
the chronic lymphocytic leukemia soon after the veteran's 
return from active service.  This evidence is sufficient to 
show a manifestation to a compensable degree of the veteran's 
pre-existing chronic lymphocytic leukemia within one year of 
the veteran's separation from active service.


The Board notes that, once a determination is made that there 
was an increase in disability during service or the 
presumptive period, the presumption of aggravation for a 
grant of service connection attaches to the claim.  Atkins v. 
Derwinski, 1 Vet. App. 228 (1991).  However, the presumption 
of aggravation may be rebutted by clear and unmistakable 
evidence that the increase was due to the natural progress of 
the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  The 
burden of proof is on VA to rebut the presumption.  Kinnaman 
v. Principi, 4 Vet. App. 20 (1993).  In this case, VA would 
have to show by clear and unmistakable evidence that the 
increase in severity of the veteran's chronic lymphocytic 
leukemia in service, or during the first year following the 
veteran's separation from service, was due to the natural 
progress of the disease.


The evidence reflects that chronic lymphocytic leukemia is a 
persistent progressive disease.  The veteran had undergone 
three bouts of chemotherapy post-service through 1997, and he 
was expected to undergo additional treatment in the near 
future.  The May 2000 statement from a VA physician reflects 
that the veteran became symptomatic and was treated for 
progression of his leukemia in July 1992, and that there was 
a lack of evidence showing that the veteran's active service 
adversely affected his pre-existing chronic lymphocytic 
leukemia.  The veteran's treating physician attributed the 
clear progression of the veteran's chronic lymphocytic 
leukemia and the degradation of the veteran's clinical 
condition "almost certainly" to active service.  While the 
medical evidence of record suggests natural progression of 
the disease since discharge, there is no clear and 
unmistakable evidence that the increase in severity of the 
veteran's chronic lymphocytic leukemia during active duty or 
during the one-year presumptive period was due solely to the 
natural progression of the disease.  Maxson v. West, 12 Vet. 
App. 453 (1999). Accordingly, the Board finds the evidence of 
record insufficient to rebut the presumption of aggravation.


After consideration of all the evidence, the Board finds that 
the medical and other evidence does not clearly and 
unmistakably indicate that the increase in severity of the 
veteran's chronic lymphocytic leukemia was due to the natural 
progress of the disease.  Hence, the evidence favors the 
claim for service connection for chronic lymphocytic leukemia 
and fatigue, and the claim is granted.





ORDER

Service connection for chronic lymphocytic leukemia and 
fatigue is granted.


		
	J. E. DAY 
	Member, Board of Veterans' Appeals

 

